19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 1 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 2 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 3 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 4 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 5 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 6 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 7 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 8 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 9 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 10 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 11 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 12 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 13 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 14 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 15 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 16 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 17 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 18 of 19
19-33272-maw   Doc 10   FILED 11/27/19   ENTERED 11/27/19 16:51:16   Page 19 of 19
